United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0403
Issued: April 20, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On December 14, 2016 appellant, through counsel, filed a timely appeal from an
August 25, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his recurrence of disability on August 21, 2014 due to his accepted March 11, 2014
employment injury. The Board docketed the appeal as No. 17-0403.
On March 11, 2014 appellant filed a traumatic injury claim (Form CA-1) alleging that, on
that same date, he sustained injury to his back and head when he drove a forklift into a metal
column. He was working a full-time permanent light-duty assignment as a result of that injury
on March 11, 2014. OWCP accepted the claim for contusion of face, scalp, and neck, except
eye, sprain of back lumbar region, and sprain of back thoracic region. On October 27, 2014
appellant filed a recurrence claim (Form CA-2a) alleging a return/increase of disability
beginning on August 21, 2014.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

The Board notes that appellant had a prior work-related injury on February 25, 1987
under OWCP File No. xxxxxx098, which occurred when he fell from a chair. The prior claim
was accepted by OWCP for cervical and lumbar strains and herniated nucleus pulposus (HNP) at
L4-5, L5-Sl, with related surgery in mid-1993.
By decision dated January 25, 2016, OWCP denied appellant’s recurrence claim (Form
CA-2a), finding that the medical evidence of record failed to establish a recurrence of disability
commencing August 21, 2014 due to a material change/worsening of his accepted work-related
condition.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. OWCP’s procedures provide that cases should be combined when correct
adjudication of the issues depends on frequent cross-referencing between files. In the instant
case, OWCP has recommended that appellant consider filing a recurrence claim in OWCP File
No. xxxxxx098. As the record before the Board does not contain the evidence from the prior
claim, the Board is unable to properly adjudicate the issue of appellant’s recurrence claim. The
Board finds that the case is not is posture for a decision as the record before the Board is
incomplete and would not permit an informed adjudication of the case by the Board. The case
must be remanded to OWCP to combine the files2 and for further reconstruction and proper
assemblage of the case record, to be followed by any necessary further development and a
de novo decision. Accordingly,
IT IS HEREBY ORDERED THAT the August 25, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.

2
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

Issued: April 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

